Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 09, 2015

The Court of Appeals hereby passes the following order:

A15A1565. WILLIE J. HAWKINS v. LAT SPORTSWEAR, INC.

      The above-styled appeal was docketed with this Court on April 6, 2015, and
the Appellant’s brief was due to be filed 20 days later on April 26, 2015. See Court
of Appeals Rule 23 (a). However, as of the date of this order, nearly two months after
the appeal was docketed, the Appellant still has not filed his brief or a motion for an
extension of time to file his brief. Thus, pursuant to Court of Appeals Rule 23 (a), this
appeal is DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                                              06/09/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.